The judgment of the court was pronounced'by
Rost, J.
The defendant refuses to pay the note on which he is sued, on the ground that it was given by him to the plaintiff for a slave, who was affected with redhibitory defects to the knowledge of the said plaintiff. There was judgment against him, and he appealed.
In the course of the trial, a bill of exceptions was taken by the defendant to the opinion of the court, sustaining the opposition of the jdaintiff to the introduction of certain parol evidence offered by him ; but as it sets forth none of the grounds upon which the evidence was rejected, it is not in our power to notice it. 13 L. R. 93.
On the merits, this case presents a mere question of fact, turning upon the faith to be given to testimony. We would not disturb the judgment unless it was manifestly contrary to evidence, but we are of opinion that it is in strict accordance with it, nothing shows the unsoundness of the slave at the time of the sale. The physicians who attended him when he was first taken sick, would have been the best witnesses to prove that the disease was of long standing. But the defendant has not availed himself of that testimony, and he has *18not accounted for the omission. His attempt to make out his case by the testimony of physicians who saw the slave only a short time before the trial, cannot be sustained.
It has been urged in argument, that there is nothing to identify the note sued upon with the note given for the slave. The written agreement in the record shows, that the defendant gave for the slave in controversy, a note bearing the same date and for the same amount, and as there is no evidence that any other was given by-the defendant, we must presume that the note sued upon was the consideration given for the slave.
Judgment is therefore, affirmed, with costs.